Exhibit 99.1 Condensed Consolidated Financial Statements Student Transportation Inc. For the three months ended September 30, 2013 Student Transportation Inc. Unaudited Condensed Consolidated Financial Statements September 30, 2013 Contents Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Comprehensive Loss 3 Unaudited Condensed Consolidated Statements of Shareholders’ Equity 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Student Transportation Inc. Unaudited Condensed Consolidated Balance Sheets (000’s of U.S. dollars) As at September 30, 2013 As at June 30, 2013 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $192 and $172 at September 30 and June 30, 2013, respectively Inventory Prepaid expenses Other current assets Total current assets Other assets Property and equipment, net Oil and gas interests, net Other intangible assets, net Goodwill Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt - Total current liabilities Long-term debt Asset retirement obligation Deferred income tax liability Class B-Series Three common share liability Other liabilities Total liabilities Shareholders' equity Paid in Share Capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 1 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Operations (000’s of U.S. dollars, unless specified, except per share amounts) Three months ended September 30, 2013 Three months ended September 30, 2012 Revenues $ $ Costs and expenses: Cost of operations General and administrative Non-cash stock compensation Acquisition expenses 66 - Depreciation and depletion expense Amortization expense Total operating expenses Loss from operations ) ) Interest expense Foreign currency loss 64 Unrealized gain on foreign currency exchange contracts ) ) Unrealized re-measurement gain - ) Non-cash (gain) loss on 6.25% Convertible Debentures conversion feature ) Other expense (income), net ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Weighted average number of shares outstanding-basic and diluted Basic and diluted net loss per common share $ ) $ ) Dividends declared per common share (Cdn$) $ $ See accompanying notes. 2 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Comprehensive Loss (000’s of U.S. Dollars) Three months ended September 30, 2013 Three months ended September 30, 2012 Net loss: $ ) $ ) Other comprehensive income (loss) : Unrealized gain (loss) on currency translation adjustments ) Other comprehensive income (loss): ) Comprehensive loss $ ) $ ) See accompanying notes. 3 Student Transportation Inc. Unaudited CondensedConsolidated Statements of Shareholders’ Equity (000’s of U.S. Dollars) Share Capital Shares Amount Accumulated Other Comprehensive Loss Accumulated Deficit Shareholders' Equity Balance at June 30, 2012 $ $ ) $ ) $ Net loss - - - ) ) Dividends - - - ) ) Common stock issuance - - Conversion of debt to common stock - - Other comprehensive loss - - ) - ) Balance at September 30, 2012 $ $ ) $ ) $ Balance at June 30, 2013 $ $ ) $ ) $ Net loss - - - ) ) Dividends - - - ) ) Common stock issuance - - Other comprehensive income - - - Balance at September 30, 2013 $ $ ) $ ) $ See accompanying notes. 4 Student Transportation Inc. Unaudited CondensedConsolidated Statements of Cash Flows (000’s of U.S. Dollars) Three months ended September 30, 2013 Three months ended September 30, 2012 Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Deferred income taxes ) ) Unrealized gain on forward contracts ) ) Non-cash (gain) loss on 6.25% Convertible Debentures conversion feature ) Unrealized re-measurement gain - ) Unrealizedforeign currency loss (gain) ) Amortization of deferred financing costs Non-cash stock compensation Gain on disposal of fixed assets ) ) Depreciation and depletion expense Amortization expense Changes in current assets and liabilities: Accounts receivable ) ) Prepaid expenses, inventory and other current assets ) ) Accounts payable Accrued expenses and other current liabilities Changes in other assets and liabilities ) (8 ) Net cash used in operating activities ) ) Investing activities Business acquisitions, net of cash acquired ) - Purchases of property and equipment ) ) Proceeds on sale of equipment Net cash used in investing activities ) ) Financing activities Redemptionof Class B Series Two and Three common shares ) ) Financing fees - ) Common stock dividends ) ) Borrowings on credit facility Payments on credit facility ) ) Net cash provided byfinancing activities Effect of exchange rate changes on cash 99 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 5 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended September 30, 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 1. General Student Transportation Inc. (“STI” or the “Company”) is a corporation established under the laws of the Province of Ontario.STI together with its indirect subsidiary Student Transportation of America ULC (“STA ULC” and together with STI the “Issuer”), completed an Initial Public Offering (the “IPS Offering”) on December 21, 2004 through the issuance ofincome participating securities (“IPSs”).Each IPS consisted of one common share of STI and Cdn $3.847 principal amount of 14% subordinated notes of STA ULC (the “Subordinated Notes”).On December 21, 2009, the Company redeemed the remaining Subordinated Notes, originally issued as a component of the IPSs, as the final step in the process of converting from the IPS structure to a traditional common share structure.STI owns 100% of the Class A common shares of Student Transportation of America Holdings, Inc. (“STA Holdings”). Management owns 100% of the Class B Series Two and Class B Series Three common shares of STA Holdings pursuant to the grant of shares under the STA Holdings Equity Incentive Plan (“EIP”) (see Note 8).STI currently holds a 98.6% interest in STA Holdings, through its ownership of the Class A shares of STA Holdings. STI also owns 100% of the outstanding shares of Parkview Transit. STA Holdings owns 100% of the outstanding shares of Student Transportation of America, Inc. (“STA, Inc.”).The Company, through its ownership of STA Holdings and Parkview Transit, is the third largest provider of school bus transportation services in North America. 2. Basis of Presentation These interim condensed consolidated financial statements have been prepared by management in accordance with United States generally accepted accounting principles (“US GAAP”) for interim financial reporting and as such, do not contain all the disclosures required by US GAAP for annual financial statements. As a result, these financial statements should be read in conjunction with the audited financial statements for the year ended June 30, 2013. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the Company’s financial position at September 30, 2013. The operating results for the interim period presented are not necessarily indicative of the operating results that may be expected for the full year. All significant intercompany accounts and transactions have been eliminated in consolidation. Seasonality The Company’s operations are seasonal and follow the school calendars of the public and private schools it serves. The first three months of the fiscal year includes July and August, two months for which most schools are closed for summer break. Since schools are not in session, there is minimal school bus transportation revenue. Depreciation of fixedassets occurs in the months 6 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended September 30, 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) during which schools are in session, which is generally September through June. A full year’s worth of depreciation is recorded in these ten months to generally match the vehicles’ usage. Recently Adopted Accounting Standards In January 2013, the Financial Accounting Standards Board (FASB) issued AccountingStandards Update 2013-01, Scope Clarification of Disclosures about Offsetting Assets and Liabilities, to limit the scope of the new balance sheet offsetting disclosure requirements to derivatives (including bifurcated embedded derivatives), repurchase agreements and reverse repurchase agreements, and securities borrowing and lending transactions.For public companies, the ASU is effective for fiscal years and interim periods within those years beginning after December 15, 2012, or the first quarter of 2013 for fiscal years beginning after December 15, 2013 and interim and annual periods thereafter. The ASU should be applied prospectively. Early adoption is permitted. In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2013-02 to improve the reporting of reclassifications out of accumulated other comprehensive income (AOCI). The ASU sets requirements for presentation for significant items reclassified to net income in their entirety during the period and for items not reclassified to net income in their entirety during the period.This is effective for annual periods beginningon or after January 1, 2013 (including interim periods within them) and retrospectively for all periods presented on the balance sheet. ASC 350-30, Intangibles Other than Goodwill, was amended in July 2012, and gives Companies the option to first assess qualitative factors to determine if a quantitative impairment test of the indefinite-live intangible asset is necessary.If the qualitative assessment reveals that it’s more likely than not that the asset is impaired, a calculation of the assets’ fair value is required. Otherwise, no quantitative calculation is necessary. This is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted. The Company adopted these standards on July 1, 2013 and they did not have a material effect on its consolidated financial statements. 3. Business Combinations On August 27, 2013, the Company closed its acquisition of all of the outstanding common stock of Williams Bus Lines Co., (“Williams”), located in Wilkes Barre, Pennsylvania. Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. The aggregate purchase price of this acquisition was $3.4 million. The allocation of purchase price is preliminary and may change upon the final determination of the tax basis of the assets acquired. 7 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended September 30, 2013 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 3. Business Combinations (continued) Current assets, less current liabilities $
